673 S.E.2d 132 (2009)
In re I.D.G., A Minor Juvenile.
appealed by Gaston County DSS.
No. 118PA08.
Supreme Court of North Carolina.
February 5, 2009.
Elizabeth M. Boone, Jackson, MS, for Gaston County DSS.
Heather Adams, for Guardian ad Litem.
Winifred Dillon, Raleigh, for Father.
Prior report: ___ N.C.App. ___, 655 S.E.2d 858.


*133 ORDER

Upon consideration of the petition filed by Petitioner (Gaston County DSS) on the 24th day of March 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed for Limited Purpose of Remanding to N.C. Court of Appeals for Reconsideration in Light of In Re: J.T. by order of the Court in conference, this the 5th day of February 2009."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).